United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1768
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Ricardo Escatel-Chavez, also known    *
as Henry Unknown,                     *      [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: January 4, 2000
                                Filed: January 13, 2000
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Ricardo Escatel-Chavez (Chavez) pleaded guilty to conspiring to possess with
intent to distribute cocaine, cocaine base, heroin, and methamphetamine, in violation
of 21 U.S.C. §§ 841(a)(1) and 846. The district court1 sentenced Chavez to 50 months
imprisonment and 3 years supervised release. He appeals, and we affirm.




      1
        The HONORABLE LYLE E. STROM, United States District Judge for the
District of Nebraska.
       For reversal, Chavez argues the district court clearly erred in assessing
aggravating-role and dangerous-weapon enhancements. At sentencing, a government
witness testified that co-defendant Mike Prchal had indicated co-conspirators Juan
Robles and Juan Gutierrez were “associates” of Chavez whom he would direct to drop
off methamphetamine at Prchal’s residence, and that investigators often saw Robles and
Gutierrez arrive at Prchal’s residence shortly after Prchal had paged Chavez.
Additionally, the uncontested factual allegations in Chavez’s presentence report
indicate Prchal reported Chavez received most of the drug-sale proceeds, and had
asked Prchal to pick up people at an airport and to receive packages on Chavez’s
behalf, packages that Prchal believed contained drugs. We conclude the district court
did not clearly err in assessing a two-level aggravating-role increase. See U.S.
Sentencing Guidelines Manual § 3B1.1(c) (1998); United States v. Pitts, 173 F.3d 677,
681 (8th Cir. 1999); United States v. Flores, 9 F.3d 54, 56 (8th Cir. 1993).

       We also conclude the district court did not clearly err in assessing a dangerous-
weapon increase, based on evidence introduced at sentencing showing that Chavez was
a significant drug source for Prchal; Chavez and Prchal discussed by telephone a .44
Smith & Wesson revolver which Prchal had found for Chavez, and Chavez indicated
he needed; and shortly thereafter, the “associates” whom Chavez was known to
supervise--Robles and Gutierrez--arrived at Prchal’s residence and took the gun away
with them. See U.S. Sentencing Guidelines Manual §§ 1B1.3(a)(1), 2D1.1(b)(1) &
comment. (n.3) (1998); United States v. Wright, 29 F.3d 372, 374 (8th Cir. 1994);
United States v. Turpin, 920 F.2d 1377, 1386 (8th Cir. 1990), cert. denied, 499 U.S.
953 (1991).

      Accordingly, we affirm.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-